UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA
PATRICK GUILLORY, JR. CIVIL ACTION
VERSUS 18-846-SDD-EWD
ATTORNEY GENERAL, ET AL.

RULING

The Court, after carefully considering the Motion,' the record, the law applicable to
this action, and the Report and Recommendation? of United States Magistrate Judge Erin
Wilder-Doomes dated May 24, 2019, to which no objection has been filed, hereby
approves the Report and Recommendation of the Magistrate Judge and adopts it as the
Court’s opinion herein.

ACCORDINGLY, the Plaintiff's Motion for Summary Judgmenf? is hereby DENIED
without prejudice.

Signed in Baton Rouge, Louisiana the I dey of June, 2019.

Leela ich

CHIEF JUD GE/SHELLY D. DICK
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 

1 Rec, Doc. 8.
2 Rec. Doc.13.
3 Rec. Doc. 8.
